Tesco Corporation Reports Q3 2009 Results For Immediate Release Trading Symbol: “TESO” on NASDAQ November 3, 2009 Houston, TexasTesco Corporation (“TESCO” or the “Company”) today reported a net loss for the quarter ended September 30, 2009 of $0.3 million, or $0.01 per diluted share. This compares to a net loss of $3.6 million, or $0.10 per diluted share, for the second quarter of 2009, and net income of $17.6 million, or $0.46 per diluted share, for the third quarter of 2008. Revenue was $72.6 million for the quarter ended September 30, 2009, compared to revenue of $88.4 million for the second quarter of 2009 and $140.0 million for the third quarter of 2008. Summary of Results (in millions of U.S. $, except per share amounts) U.S. GAAP—Unaudited Quarter 3 Quarter 2 Nine Months Ended 09/30/09 09/30/08 Revenue $ Operating Income (Loss) $ $ $ ) $ ) $ Net (Loss) Income $ ) $ $ ) $ $ (Loss) Earnings per Share (diluted) $ ) $ $ ) $ $ Adjusted EBITDA* (as defined) $ *See explanation of Non-GAAP measure below Commentary Julio Quintana, TESCO’s Chief Executive Officer, commented “The continued depressed drilling markets, particularly in North America, have reduced our revenue streams across all our business lines.However, our competitive positioning and balance sheet continue to improve.During the quarter, we generated positive cash flow and reduced our net debt outstanding to a net cash position of $11.9 million. We have taken measures to right size the Company to meet the current economic circumstances and market demands.In addition, we have reduced capital spending by 70% year over year. Longer term, we believe the fundamentals driving the growth of our global business remain intact, which we believe will give us the ability to maintain our core strengths and take advantage of opportunities as the market recovers.” Segment Information (in millions of U.S. $) Unaudited Quarter 3 Quarter 2 Nine Months Ended 09/30/09 09/30/08 Revenue: Top Drives: Sales $ Rental Services Aftermarket Sales and Service Tubular Services* : Conventional Proprietary* CASING DRILLINGTM * Total Revenue $ Operating Income (Loss): Top Drives $ Tubular Services ) ) ) CASING DRILLINGTM ) Research and Engineering ) Corporate/Other ) Total Operating Income (Loss) $ $ $ ) $ ) $ * Effective December 31, 2008, we began reporting our CASING DRILLINGTM operations as a distinct operating segment separate from our Tubular Services business and we have recast prior periods to be presented consistently with this reporting method. Q3 2009 Financial and Operating Highlights Top Drives Segment ● Revenue from the Top Drive segment for Q3 2009 was $45.2 million, down 22% from revenue of $57.8 million in Q2 2009, primarily due to a decline in the number of Top Drive units sold during the current quarter.Revenue for Q3 2008 was $90.7 million. ● Top Drive sales for Q3 2009 included 13 units (10 new and 3 from the rental fleet), compared to 28 units (27 new and 1 from the rental fleet) sold in Q2 2009 and 38 units sold in Q3 2008 (32 new and 6 from the rental fleet). ● At September 30, 2009, Top Drive backlog was 3 units, with a total value of $4.8 million, versus 10 units at June 30, 2009, with a total value of $10 million. This compares to a backlog of 65 units at December 31, 2008 with a total value of $56.9 million. ● Operating days for the Top Drive rental fleet increased to 4,441 for Q3 2009 from 3,682 in Q2 2009 but were down compared to 6,014 in Q3 2008.The improvement from Q2 was primarily due to a recovery in rental activity throughout our operating units, particularly in the Asia Pacific region and North America.Pricing pressures from increased competition and decreased demand continued to reduce revenue during Q3 2009. ● Revenue from after-market sales and services for Q3 2009 was $10.8 million, down 9% from revenue of $11.9 million in Q2 2009.With the decrease in active rig count, our customers have decreased their demand for after-market parts and maintenance and repair services. ● Our Top Drive operating margins were 30% in Q3 2009 compared to 18% and 35% in Q2 2009 and Q3 2008, respectively.The margin increase compared to Q2 2009 is primarily due to an increase in the higher margin rental activities as a component of our total Top Drive revenues during the current quarter.In addition, we recognized a one-time gain of $1.6 million on the sale of certain top drive related assets during Q3 2009. Tubular Services Segment ● Revenue from the Tubular Services segment for Q3 2009 was $24.3 million, down 13% from revenue of $27.9 million in Q2 2009.Revenue was $42.8 million in Q3 2008.Revenue declined in both our conventional and proprietary businesses and is directly tied to the active rig count which has sharply declined over the past nine months. Proprietary revenue declined compared to Q2 2009 primarily due to pricing discounts given during the current quarter and lower revenue from third party CDSTM sales.We performed a record total of 683 proprietary casing running jobs in Q3 2009 compared to 538 in Q2 2009 and 496 in Q3 2008.We remain focused on converting the market to running casing with our proprietary CDSTM technology. ● Operating Loss in the Tubular Services segment for Q3 2009 was $1.4 million, compared to a loss of $1.7 million in Q2 2009 and income of $7.4 million in Q3 2008. Operating results for Q3 2009 were unfavorably impacted by continued pricing pressures, primarily in North America. CASING DRILLINGTMSegment ● CASING DRILLINGTMrevenue in Q3 2009 was $3.1 million compared to $2.7 million in Q2 2009 and $6.5 million in Q3 2008.This decrease was primarily due to lower service revenue and accessory sales in North America. ● Operating Loss in our CASING DRILLINGTMsegment for Q3 2009 was $3.1 million, compared to $4.9 million in Q2 2009 and $3.0 million in Q3 2008. Other Segments and Expenses ● Corporate costs for Q3 2009 were $5.1 million, compared to $9.0 million for Q2 2009 and $8.5 million in Q3 2008. The decrease from Q2 2009 was primarily due to a $1.9 million decrease in legal costs, a $0.4 million decrease in compensation costs and a $0.7 million decrease in non-cash stock compensation expense associated with performance stock awards, which declined in value in response to the current year’s operating levels.Total Selling, General and Administrative costs in Q3 2009 were $6.8 million compared to $13.2 million in Q2 2009 and $12.6 million in Q3 2008, due to the aforementioned decreases for Corporate costs and lower bad debt expense. ● Research and Engineering costs for Q3 2009 of $2.1 million were up from $1.8 million in Q2 2009 and down from $2.6 million in Q3 2008. The overall decrease from prior year is due to our focus on reducing costs during 2009. We plan to continue to invest in our proprietary technologies. ● Other Expense, excluding net interest, for Q3 2009 totaled $0.8 million, compared to $0.6 million for Q2 2009 and $0.3 million in Q3 2008.Other Expense for Q3 2009 included $0.8 million of loss on foreign exchange valuations, compared to a loss of $0.4 million during Q2 2009.Other Income and Expense for Q3 2008 included a loss of $0.4 million related to foreign exchange valuations. ● Our effective tax rate for Q3 2009 was 122% compared to 56% in Q2 2009 and 27% in Q3 2008.The increased effective tax rate for Q3 2009 was primarily due to $1.1 million in tax provision to return adjustments in Canada and the U.S. Financial Condition ● At September 30, 2009, cash and cash equivalents increased to $45.8 million from $20.6 million at December 31, 2008, while total debt decreased during the same period to $33.9 million from $49.6 million. Net debt1 was $29.0 million at December 31, 2008 and $24.0 million at June 30, 2009.At September 30, 2009 our cash exceeded outstanding debt by $11.9 million. ● Total capital expenditures were $0.9 million in Q3 2009, compared to $7.9 million in Q2 2009 and $14.6 million in Q3 2008.We project our total capital expenditures for 2009 to be approximately $15 million to $20million. Conference Call The Company will conduct a conference call to discuss its results for the third quarter of 2009 tomorrow (Wednesday, November 4, 2009) at 10:00 a.m. CST.Individuals who wish to participate in the conference call should dial US/Canada (866) 433-0163 or International (706) 679-3976 approximately five to ten minutes prior to the scheduled start time of the call. The conference ID for this call is 36057438.The conference call and all questions and answers will be recorded and made available until December 4, 2009. To listen to the recording call (800) 642-1687 or (706) 645-9291 and enter conference ID 36057438. The conference call will be webcast live as well as for on-demand listening at the Company's web site, www.tescocorp.com. Listeners may access the call through the "Conference Calls" link in the Investor Relations section of the site. Tesco Corporation is a global leader in the design, manufacture and service of technology based solutions for the upstream energy industry. The Company’s strategy is to change the way people drill wells by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and natural gas. TESCO® is a registered trademark in the United States and Canada. TESCO CASING DRILLING® is a registered mark in the United States. CASING DRILLING® is a registered mark in Canada and CASING DRILLING™ is a trademark in the United States. Casing Drive System™, CDS™, Multiple Control Line Running System™ and MCLRS™ are trademarks in the United States and Canada. For further information please contact:
